1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ROCHELLE NISHIMOTO,                                 Case No.: 16CV1974-BEN-LL
12                                       Plaintiff,
                                                          ORDER RE: SANCTIONS
13    v.
14    COUNTY OF SAN DIEGO,
      DOES 1-100, inclusive,
15
                                     Defendants.
16
17
            On March 18, 2019, this Court entered an Order granting in part Defendant
18
     Correctional Physicians Medical Group (“CPMG”)’s Motion for Sanctions. ECF No. 153.
19
     The Court ordered Plaintiff Rochelle Nishimoto’s counsel to reimburse CPMG and its
20
     counsel for any and all fees and costs incurred in litigating CPMG’s Motion for Sanctions.
21
     Id. at 8.
22
            On March 20, 2019, CPMG submitted a declaration with supporting documentation
23
     alleging CPMG had incurred costs and fees totaling $2,080 associated with filing its
24
     Motion. ECF No. 154. This assessment was based on 10.4 hours spent litigating CPMG’s
25
     Motion for Sanctions at a hourly rate of $200/hr. Id. at ¶ 2. Plaintiff was ordered to file any
26
     response to CPMG’s calculation of costs by March 29, 2019. ECF No. 153 at 8. As of the
27
     date of this Order, Plaintiff has not filed a response. See Docket.
28

                                                      1
                                                                                    16CV1974-BEN-LL
1          On March 22, 2019, the Court granted Defendant Anne Brantman’s Motion for
2    Summary Judgment in favor of Defendants Brantman and CPMG and the action was
3    dismissed. See ECF Nos. 155, 156. Although the case was dismissed, this Court retained
4    jurisdiction to consider collateral issues—including sanctions. See Cooter & Gell v.
5    Hartmarx Corp., 496 U.S. 384, 395 (1990) (“It is well established that a federal court may
6    consider collateral issues after an action is no longer pending.”); Moore v. Permanente
7    Med. Grp., 981 F.2d 443, 445 (9th Cir. 1992) (“[I]t is clear that an award of attorney's fees
8    is a collateral matter over which a court normally retains jurisdiction even after being
9    divested of jurisdiction on the merits.”); Fosselman v. Gibbs, 2010 U.S. Dist. LEXIS
10   25651, at *8-9 (N.D. Cal. Mar. 18, 2010) (grant of summary judgment did not deprive court
11   of jurisdiction over collateral sanctions issue).
12         Accordingly, if Plaintiff has objections to CPMG’s calculation of costs, it is
13   ORDERED to file a response by April 17, 2019. Plaintiff’s response should be no more
14   than three pages in length.
15         IT IS SO ORDERED.
16   Dated: April 10, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  16CV1974-BEN-LL
